OFFICE      OF TNS ATTORNSY    QSNSRAL      OF TSXAS
                                  AUSTIN




                                                19&l,     rddreeeed to the
                                                      on8 upon uhloh you
doeire      thm 0~1                                   t forth   hen%n in the
rolioring      pox-0                                  toria to your roQueet:
                                             UIdor Artlolo
                                             lb ino emo ma mo nt,
                                             county 1 8r o o o lr -
                                            lM UI    08 r o t o n
                                             md haa raoolt.4
                                      db0m       e0rn t0 th0
                                     to APtiolo 164s aI amen&-




                w)* .    0.
Ilcmomblo Ralph Brook, Pew                  2


               "(1) Will tho Qorri88Ionorr~                     Court k
        r o q uln~to lp p r o r th
                                o iro r der
                                          b o r o nth e
        o o uut~Auditor 008 nooIro I ulary or &2w.O0
        par ‘Mlllt


             "(2) con th eOad88Ioaor8~ court rix l
        lowr ulory than thrt ilred by the Dlrtrlot
        JUdgO‘?


               *()I      Whet    would bo tho 8818ry of thr
        County     Au4itor      In tho lrent tho CamnI8aIonor8*
        c o ur do
               t om
                  no tlntor It“  writton oona‘ntrna
        lppror81 oi tho orderof tho DirtrIotJuQor,
        8 oopy oi @Ioh I8 rttrohmdto thI8 1otterV
               That    portion of        Sootion           1 oi domto Bill Ro. ll9,    47th
tA~.lo tur
         lwn&fnq
           o,                    ~iolo             164s.     Rorlrad civil sktukr     ot
Tuer,     roadrr

          “mlola   1645. In any OOUnty hsVinR a
    ,gopuiOtion 0f thwy  rit0 th0~88nd os,ooo~
     inbrbit8nt8, or on?, rooordIn(t to the 188t
        prooodlng Toderal C8n~ua, or hat&   l tu
        nluatlao o? lrittronKIllIon ~Ils,ooo,ooo.oo)
        Dollar8 or over, roo~rdln& to thr last a prorob
        tar roll, th8ro 8h811 k blonnI8lly 8ppointsd
        DLL ufw          0f 800ow8          On4      tin-088,      th   tit10
        of maid ottloorto be County Auditor who ‘hall
        hold hi8 off100 ior two (21 lnr 8 ad who sh8l.l
        r o o o lvo l  oomponeetlon  for ii
                                          I8 8orrloo8 to thr
        oounty a8 8uoh County Auditor, 8n annual 88lary
        of not more than tho 8nnual ‘dory sll~wod Or
        paid tho A88888or rnd Collootor of Tan8 in hl8
        oounty, and not 1888 than the annual 88lary
        lllond ruoh County Auditor under the general
        law provI(lodIn Art1010 1&S        Rotind  Olril
        Stototor,88 88i4 WI010 d8tod an Tanuary 1,
        1940, ruoh molar OS tho Owty AuUtor to ba
        rix0d     8d  dot0 r&l a4 by tho DlatrlrtJuQo or
        Dirtriot 3ud I makin& rush eppointmnt and
        harln8 jurl8rlotion In thr oounty,8 ai‘Jorfty
                           .


Ho~orrbloRalph !Jr+c,pa& 3




        ‘xl4 ro‘0rd0d
        COUTt
            Ofth0 lOM tY,
                        UIdth 0
                              c i0rtb
                                    LBZ8Or
        8holl omtliytho  uuo swob8wT&a8o     totho
        Cclaieelonon' Oourt uhloh lhell oOu8o tho
        lm   to bo rooordedin it8 mInuto8~ titer the
        lo lerofy the County Auditorham barn flxod
        by thr MotrIst Ju&m or DietrIotJuA~B,      no
        ohoiuo in 8uoh 8OlOry ah011 thOrOertor koclro
        8rr00titi until tho bOgInnIn(lor the next lnOU-
        W    rleorl p*rr, or tho county. Prd(led her-
        ever, any In8r888o In tho uhry of any suoh
        County Au4ltor, over en4 rbovo the annual 881-
        lr y allmod euoh County Audltoz un6or tho gen-
        oral law prtnldod    In Artlola 1645 em 8aId
        Artlolo lxletod on Janwr 1, 1946, 0h811 only
        ba dit780a   u pumItted rth i    the arpn.8 eon-
        rent end rpprorel Of the OaeaIeelonor~f     Court
        or the oounty    who88 county Auditor  18 etfeoted
        or aey km eftaotod by the provlelone of this
        Aott   r uo hlon‘ont   a ndq Qr o vo 1o t ouoh   Ca wle-
        rionorm’ Court rhell k pldo by older ot ouoh
        Court end roeordod ln tho mInuto8 of thr Cm-
        B.f88~Onor8'Court of euah oQUllty.*
           Under Ml018 164s prior to I'truondmnt      by cCen.ete
Bill lo. ll9, b7th togi‘l‘tu?o, rti a‘ it lppliod to Lubbook
County on Janurr   1, 19bO. tho rnnuel 8Olery oi the oounty mu-
ditor u08 flso4 ty thr LOgIrlOture to bo oatput      rra! the lert
lppr07od tox rolle, not to lxoood 13600.00 rnnu8lly frapreaunty
fun&r snd paid monthly out or the gwmrrl fund or tho oounty upon
order of the ooaI881on8r8’ oaut on the ba8le ob )ltSiOO per
oooh Yllllon Dollue Or m8 Or postion thoroot. Ao by tho prori-
llona or Artlole 1647, Rev ia06 Oirll !xetutee, ururrroted by Pen-
eta Bill Ilo.119, the lppoimtmnt ol tho auditornmine untlu
the  &rI~IotIon   of the dletrlrt ju6 8 by thlr omondmnt. ??a
tipd PO prO~i8iOM   ln tho A8t authorr 1Iag thm oamf88ionor8~     8oupt
to fix th olonaty 8a61tor98 88l8ry.
              It uI11 k noted tram the lbao quoted provlelon8 ot
mwo       Bill Ilo.ll9, t&t a 1ImItetIoa ID pleood upon the dfetrlot
dud88    or jud@‘,   in            the M lk Ua
                        dotrr8f.nIn8         lolary
                                                l @ 8UOtl OOUEtJ
       BoaorebloRalph Brw,          Pap   h


       rU4Ut~B~ Suoh 1iNtatiM 18 th8t th0 ranarl ulery           80 tlad     m6
       6oturinod    lhrll k not-that&          8-w       80luyoll0~0d or
       PDF& th0 “‘0~80?-.0~00tO~ Ot t@X@8 h Lb lmty            8nd nOt 1.88
       than tho ranual 88lar lllanr;dmob lU4ltor pador tho gononl 18~
       pro~ldod In Art1810 1lLS, Rerlud Olril Ptetutoe,       a8 IBM lleto d
       on January 1, 1940. This avndmrnt rorldoe the poooduro r0r
       tho luthmlaed fnon880 in the wler !88 or lort8fn oounty lu4 1 -
       torr  aa   when the  odor  iIxin(:end ~etermln       tho ulery    ut8
       fo r th o na mo unt
                         lxoo8dIng that allowed the rudi”f tor uador t&o en-
       oral law a8 abow rktod tho oonront of tho eti88lonor8*             rout
       88 to lth0 OZ?dUOf the df8triot   fud60 or judg08    mwt 8hOw ~iYlr~-
       tltoly It8 rppso~81 by tho 8omIerlonor8~ court by ardor noordod
       In tho nlnutor 0r tho oowaI88lonor8’ lourt or 8uoh oounty to bo
       lrtO0tiv0    .

                 Whet m heto arid above I8 In roo~rd dth our Intorprote-
       tlon 0r the am8ndmnt *a met forth  In our Opinion Ilo.0-3801, BP-
       provod AUgU8t 1, 194l, a oopy of whloh ,I8hereto rtteohod.
                     It la, therefore, the 0 i&m     of thle deperliment that
           It ID dlrontlonrry with the oolpp88Ionr~e~ oourt whetha it rlll
           e?prove the ardor of thr dletrlot judgar lnorerrln~ tho eelary        .
           or the county auditor of Lubbook County under kmte        Bill No. 119,
           47th L*glrlmturo,whlah in order to IN dt00tir0,       met    bm appror-
           ld by tho ecnd88lonu8 I oowt.     TO b8 8ff8OtiTO  f IX tha OWOAt
           yoer, euoh l.nor8888 mu8t b8 within tho prorieioarof tho county
           bud@.
                      In mnawu to our woon4 and third    pwrtione, it la our
           oplniou that Senrtr RIJ Ho. 119, lJth Lo~el8tur0, do80 not mu-
           thorlro the oaaIeelonor8* ‘Ourt to rh the 8818r108 or thr oaln-
           ty 8udItor8 rlthlq It8 protI8Ion8. srhrro tho lauIe8lonor8'   court
           4008 not lntor It8 wrlttui romeat end lpprorrl or the 0rUrr 0t
           the dietriot   UdgoB pOTfdfn(l 8n IIiOrOaBOin BOlary ?Or th0 OOUII-
           ty 8udItor, hia ralu would rouln that    fixed undu th8 genorrl
           law 8ppliO8MO t0 LUb to Ok COW&y and 80 OC6UQUtOde
                    In ggoordmnoorlth the tongolng oon81u8Ion8,It rpp8are
           thmt pu hetr lorrmotl 8dTi8od your 0oami88iowr8* Oourt rdth
           rotu8no8 to the quoeti098 lutittod.
                                                               Tours vary truly
  APROVED               APi'ROVFDAU0 21. 19&l         AT!‘fRXl?T   OEXBIUI.Oz,mtAS
  OPINION
 OOYMTTEX               (8igwa)    Oermld 0. Maan     By
7 3. W. B.
   -~'tiRbwi            ATTORNEY   OlPit8RAL
                                           Ot TEXAS
   y       WRKtRS
       .
   " TRCL0m
     .